Citation Nr: 0804148	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-39 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a testicular 
disability.  

2.  Entitlement to service connection for a respiratory 
disability.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Columbia, South Carolina (hereinafter RO).  
The case was remanded by the Board for additional development 
in July 2006.  After the July 2006 remand, the claim for 
service connection for gastroesophageal reflux disease was 
granted by the RO, and this issue is thus no longer on 
appeal.  

The issue of entitlement to service connection for a 
testicular disability addressed in the Remand portion of the 
decision below requires additional development and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.

FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran has a respiratory disability as a result of military 
service.   


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, prior to initial adjudication, a 
letter dated in February 2004 satisfied the duty to notify 
provisions.  As for the duty to assist, the veteran's service 
medical records have been obtained and the veteran has been 
afforded a VA examination.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of: (1) a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The service medical records reflect evidence of respiratory 
complaints, to include those associated with bronchitis.  The 
April 1994 service retirement examination did not show a 
respiratory disorder.  

After service, a report from treatment at a military facility 
reflects a diagnosis of bronchitis in January 2000.  In 
addition, the veteran was afforded a VA examination in 
January 2007.  The examiner indicated that the claims file 
had been reviewed, to include service medical records 
reflecting acute sinusitis and bronchitis.  At the 
examination, the veteran described having problems with his 
sinuses and an occasional cough.  Pulmonary function testing 
was interpreted as showing a mild chest restriction that 
seemed to have been improved with bronchodilation.  The 
diagnosis was cough, secondary to post nasal drip.  Following 
the examination, the physician indicated that the veteran's 
sinusitis and bronchitis had resolved during service and that 
"[c]urrently the veteran has no respiratory condition 
relating to a respiratory condition incurred in his active 
military service."  

As for veteran's assertions linking a respiratory disorder to 
service, to include in sworn testimony to the undersigned in 
December 2005, such assertions cannot be used to establish a 
claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the medical 
evidence of record found that there was not current 
respiratory disorder related to his military service, the 
preponderance of the evidence is against the veteran's claim, 
and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for a respiratory disorder is not warranted.
 

ORDER

Service connection for a respiratory disorder is denied.  


REMAND

The July 2006 Board remand directed the RO to conduct a de 
novo adjudication of the claim for service connection for a 
testicular disability that had been reopened at that time by 
the Board.  However, the September 2007 supplemental 
statement of the case does not reflect that the requested 
adjudication was conducted, as the RO in this document denied 
the veteran's claim on the basis that new and material 
evidence had not been received.  Accordingly, as the Board is 
required to insure compliance with the instructions of it 
remands, the RO will again be requested upon remand to 
conduct a formal de novo adjudication of the claim for 
service connection for a testicular disorder.  Stegall v. 
West, 11 Vet. App. 268 (1998).   

For the reason stated above, this case is remanded for the 
following action:

The RO must readjudicate the reopened 
claim of entitlement to service 
connection for a testicular disorder.  If 
the claim is denied, a supplemental 
statement of the case that documents a de 
novo adjudication of the reopened claim 
for service connection for a testicular 
disability must be provided to the 
veteran.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


